DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 5/1/2020.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a method; thus, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
generating a plurality of residues by processing a plurality of input records: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating residues by processing inputs, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
identifying a plurality of data clusters by evaluating, using a clustering model, the plurality of input records and the plurality of residues: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying data clusters using the inputs and residues, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating a first ensemble for a first data cluster of the plurality of data clusters, wherein the first ensemble comprises one or more of the plurality of ML models: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating an ensemble for a data cluster, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
upon determining that a new input record corresponds to the first data cluster, processing the new input record using the first ensemble: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of processing an input using the ensemble upon determining a correspondence between a new input record and a data cluster, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “using a plurality of machine learning (ML) models”.  The additional element of “using a plurality of machine learning (ML) models” fails to provide any details as to how the claimed solution/outcome “generating a plurality of residues” is achieved, and covers any solution to the identified problem with no restriction on how the result is accomplished. Moreover, the claim uses the machine learning models as a tool for performing the existing process of generating the residues. This is a mere instruction to apply the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).  Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception. The additional element of “using a plurality of machine learning (ML) models” fails to provide any details as to how the claimed solution/outcome “generating a plurality of residues” is achieved, and covers any solution to the identified problem with no restriction on how the result is accomplished. Moreover, the claim uses the machine learning models as a tool for performing the existing process of generating the residues. This is a mere instruction to apply the abstract idea, which does not provide significantly more than an abstract idea. See MPEP 2106.05(f).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “generating a set of residues for a first input record of the plurality of input records, comprising: generating a first prediction by evaluating the first input record using a first ML model of the plurality of ML models; determining a first residue by comparing the first prediction with a first label for the first input record; generating a second prediction by evaluating the first input record using a second ML model of the plurality of ML models; and determining a second residue by comparing the second prediction with the first label”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of generating residues, generating a prediction, determining a first residue based on a comparison, generating a second prediction, and determining a second residue, all of which are observations or evaluations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract ideas into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “sorting the plurality of ML models based on their performance with respect to the first data cluster; selecting a first ML model of the plurality of ML models, based on determining that the first ML model provides a highest performance of the plurality of ML models; selecting a second ML model of the plurality of ML models, based on determining that the second ML model provides a second-highest performance of the plurality of ML models; and generating the first ensemble to include the first and second ML models”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of sorting models based on a performance, selecting a first model based on a highest performance, selecting a second model based on a second-highest performance and generating an ensemble of models, all of which are observations or evaluations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract ideas into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “evaluating the first ensemble; and
upon determining that performance of the first ensemble is below a predefined threshold: selecting a third ML model of the plurality of ML models, based on determining that the third ML model provides a third-highest performance of the plurality of ML models; and generating the first ensemble to include the first, second, and third ML models”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of evaluating an ensemble of models, selecting a third model based on a performance metric, and re-generating the ensemble to include the third model, all of which are observations or evaluations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract ideas into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “evaluating the input records belonging to the first data cluster to generate an importance score of one or more data fields with respect to the first data cluster”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of evaluating input records to generate an importance score, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract ideas into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “determining, for each of a plurality of data fields, a distribution of values in the plurality of input records; and determining, for a first data field of the plurality of data fields, a distribution of values with respect to the first data cluster; and generating an importance score for the first data field based on a difference between the distribution of values with respect to the first data cluster and the distribution of values in the plurality of input records”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of determining a distribution of values, determining another distribution of values, and generating an importance score, all of which are observations or evaluations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract ideas into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “evaluating the new input record using the clustering model”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of evaluating input records using the clustering model, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract ideas into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 8
Step 1:  The claim recites one or more computer-readable storage media; thus, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
generating a plurality of residues by processing a plurality of input records: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating residues by processing inputs, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
identifying a plurality of data clusters by evaluating, using a clustering model, the plurality of input records and the plurality of residues: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying data clusters using the inputs and residues, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating a first ensemble for a first data cluster of the plurality of data clusters, wherein the first ensemble comprises one or more of the plurality of ML models: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating an ensemble for a data cluster, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
upon determining that a new input record corresponds to the first data cluster, processing the new input record using the first ensemble: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of processing an input using the ensemble upon determining a correspondence between a new input record and a data cluster, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “computer program code that, when executed by operation of one or more computer processors, performs an operation comprising” and “using a plurality of machine learning (ML) models”.  The additional elements of “using a plurality of machine learning (ML) models” fails to provide any details as to how the claimed solution/outcome “generating a plurality of residues” is achieved, and covers any solution to the identified problem with no restriction on how the result is accomplished. Moreover, the claim uses the machine learning models and code and a processor as tools for performing the existing process of generating the residues. This is a mere instruction to apply the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).  Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception. The additional elements of “using a plurality of machine learning (ML) models” fails to provide any details as to how the claimed solution/outcome “generating a plurality of residues” is achieved, and covers any solution to the identified problem with no restriction on how the result is accomplished. Moreover, the claim uses the machine learning models and code and a processor as tools for performing the existing process of generating the residues. This is a mere instruction to apply the abstract idea, which does not provide significantly more than an abstract idea. See MPEP 2106.05(f).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 9
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generating a set of residues for a first input record of the plurality of input records, comprising: generating a first prediction by evaluating the first input record using a first ML model of the plurality of ML models; determining a first residue by comparing the first prediction with a first label for the first input record; generating a second prediction by evaluating the first input record using a second ML model of the plurality of ML models; and determining a second residue by comparing the second prediction with the first label”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of generating residues, generating a prediction, determining a first residue based on a comparison, generating a second prediction, and determining a second residue, all of which are observations or evaluations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract ideas into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “sorting the plurality of ML models based on their performance with respect to the first data cluster; selecting a first ML model of the plurality of ML models, based on determining that the first ML model provides a highest performance of the plurality of ML models; selecting a second ML model of the plurality of ML models, based on determining that the second ML model provides a second-highest performance of the plurality of ML models; and generating the first ensemble to include the first and second ML models”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of sorting models based on a performance, selecting a first model based on a highest performance, selecting a second model based on a second-highest performance and generating an ensemble of models, all of which are observations or evaluations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract ideas into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “evaluating the first ensemble; and
upon determining that performance of the first ensemble is below a predefined threshold: selecting a third ML model of the plurality of ML models, based on determining that the third ML model provides a third-highest performance of the plurality of ML models; and generating the first ensemble to include the first, second, and third ML models”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of evaluating an ensemble of models, selecting a third model based on a performance metric, and re-generating the ensemble to include the third model, all of which are observations or evaluations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract ideas into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “evaluating the input records belonging to the first data cluster to generate an importance score of one or more data fields with respect to the first data cluster”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of evaluating input records to generate an importance score, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract ideas into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “determining, for each of a plurality of data fields, a distribution of values in the plurality of input records; and determining, for a first data field of the plurality of data fields, a distribution of values with respect to the first data cluster; and generating an importance score for the first data field based on a difference between the distribution of values with respect to the first data cluster and the distribution of values in the plurality of input records”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of determining a distribution of values, determining another distribution of values, and generating an importance score, all of which are observations or evaluations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract ideas into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 14
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “evaluating the new input record using the clustering model”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of evaluating input records using the clustering model, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract ideas into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  The claim recites one or more system; thus, it is directed to the statutory category of a machine.
Step 2A Prong 1:  The claim recites, inter alia:
generating a plurality of residues by processing a plurality of input records: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating residues by processing inputs, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
identifying a plurality of data clusters by evaluating, using a clustering model, the plurality of input records and the plurality of residues: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying data clusters using the inputs and residues, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating a first ensemble for a first data cluster of the plurality of data clusters, wherein the first ensemble comprises one or more of the plurality of ML models: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating an ensemble for a data cluster, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
upon determining that a new input record corresponds to the first data cluster, processing the new input record using the first ensemble: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of processing an input using the ensemble upon determining a correspondence between a new input record and a data cluster, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “one or more computer processors; and one or more memories collectively containing one or more programs which when executed by the one or more computer processors performs an operation, the operation comprising” and “using a plurality of machine learning (ML) models”.  The additional elements of “using a plurality of machine learning (ML) models” fails to provide any details as to how the claimed solution/outcome “generating a plurality of residues” is achieved, and covers any solution to the identified problem with no restriction on how the result is accomplished. Moreover, the claim uses the machine learning models and memory and a processor as tools for performing the existing process of generating the residues. This is a mere instruction to apply the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).  Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception. The additional elements of “using a plurality of machine learning (ML) models” fails to provide any details as to how the claimed solution/outcome “generating a plurality of residues” is achieved, and covers any solution to the identified problem with no restriction on how the result is accomplished. Moreover, the claim uses the machine learning models and memory and a processor as tools for performing the existing process of generating the residues. This is a mere instruction to apply the abstract idea, which does not provide significantly more than an abstract idea. See MPEP 2106.05(f).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 16
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “generating a set of residues for a first input record of the plurality of input records, comprising: generating a first prediction by evaluating the first input record using a first ML model of the plurality of ML models; determining a first residue by comparing the first prediction with a first label for the first input record; generating a second prediction by evaluating the first input record using a second ML model of the plurality of ML models; and determining a second residue by comparing the second prediction with the first label”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of generating residues, generating a prediction, determining a first residue based on a comparison, generating a second prediction, and determining a second residue, all of which are observations or evaluations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract ideas into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “sorting the plurality of ML models based on their performance with respect to the first data cluster; selecting a first ML model of the plurality of ML models, based on determining that the first ML model provides a highest performance of the plurality of ML models; selecting a second ML model of the plurality of ML models, based on determining that the second ML model provides a second-highest performance of the plurality of ML models; and generating the first ensemble to include the first and second ML models”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of sorting models based on a performance, selecting a first model based on a highest performance, selecting a second model based on a second-highest performance and generating an ensemble of models, all of which are observations or evaluations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract ideas into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 18
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “evaluating the first ensemble; and
upon determining that performance of the first ensemble is below a predefined threshold: selecting a third ML model of the plurality of ML models, based on determining that the third ML model provides a third-highest performance of the plurality of ML models; and generating the first ensemble to include the first, second, and third ML models”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of evaluating an ensemble of models, selecting a third model based on a performance metric, and re-generating the ensemble to include the third model, all of which are observations or evaluations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract ideas into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “evaluating the input records belonging to the first data cluster to generate an importance score of one or more data fields with respect to the first data cluster; determining, for each of a plurality of data fields, a distribution of values in the plurality of input records; and determining, for a first data field of the plurality of data fields, a distribution of values with respect to the first data cluster; and generating an importance score for the first data field based on a difference between the distribution of values with respect to the first data cluster and the distribution of values in the plurality of input records”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of evaluating input records to generate an importance score, determining a distribution of values, determining another distribution of values, and generating an importance score, all of which are observations or evaluations that are practically capable of being performed in the human mind with the assistance of pen and paper.

Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract ideas into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “evaluating the new input record using the clustering model”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of evaluating input records using the clustering model, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract ideas into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being obvious over Sathe (US 20200327456 A1, hereinafter “Sathe”) in view of Wadhwa et al. (US 20210304151 A1, hereinafter “Wadhwa”) and Sohn et al. (US 20210174020 A1, hereinafter “Sohn”).

Regarding claim 1, Sathe discloses [a] method, comprising: ([0018]; “a method for implementing enhanced ensemble model diversity and learning by a processor is provided”; and [0094])
identifying a plurality of data clusters by evaluating, using a clustering model, the plurality of input records [[and the plurality of residues]]; (Figure 8, 804; the plurality of data clusters is identified and created by evaluating input records or data points of a minority and majority class; and [0018]; “One or more data sets may be created by combining one or more clusters of data points of a minority class with selected data points of a majority class”, the “combining” being the identifying and thus resulting in a data cluster of minority and majority class data points; and [0060]; “A minority class (e.g., a class of minor features or particular data points) may be partitioned into groups/clusters using an average reverse event delay. That is, the data sets may be created such that the weak learners are learned to detect the various sub-types of the minority class, where such sub-types are obtained by a clustering process. The minority class may be partitioned into groups/clusters using a supervised machine learning operation instead of an unsupervised machine learning operation”; and [0071]; “In an additional aspect, the classification component 410 may cluster a plurality of minority class data points into a K number of clusters, wherein the K number of clusters form the minority class and augment each of the K number of clusters the minority class with a random number of the selected data points of the majority class”, the classification component being the clustering model; and [0084])
generating a first ensemble for a first data cluster of the plurality of data clusters, wherein the first ensemble comprises one or more of the plurality of ML models; and ([0062]; “The minority class (e.g., HYPO features) may be clustered into K clusters of a minority class. An ensemble model may be created by learning at least K classifiers for each of the K clusters of a minority class as compared to the majority cluster.”, the first ensemble being the ensemble model for the first data cluster or k clusters of a minority data class, wherein the first ensemble comprises one or more of the plurality of ML models or K classifiers; and [0072]; “The ensemble model component 412 may create one or more ensemble models from the one or more data sets using a supervised machine learning operation; and [0081]; “The training data sets (e.g., data set 1, data set 2, and data set 3) may be optimally diversified and may be used to create one or more ensemble models using supervised machine learning operations, as illustrated in FIG. 6”; and Figure 8, 806; and [0091])
processing the new input record using the first ensemble ([0089]; “In block 730, each of the diversified ensemble models (e.g., M.sub.1, M.sub.2, and M.sub.n) may use the test data point 710 and the test data point may be scored by combining one or more predictions from the one or more ensemble models (e.g., M.sub.1, M.sub.2, and M.sub.n). That is, diversified ensemble models (e.g., M.sub.1, M.sub.2, and M.sub.n) may predict whether the test data point 710 is either from the majority class and/or from the minority class”, t he new input record being the test data point, and it is processed or scored using at least the first ensemble model; and [0061]; “A prediction for a test point may be obtained by combining the predictions from the K classifiers in the ensemble point”; and [0088]; the new input record or test data point is determined to correspond to a first data cluster because it is either a minor or major data point, and thus belongs to a cluster that has both the minor and major data points, and this new input record or test data point 710 is then processed by the first ensemble 730 as shown in figure 7).
Sathe fails to explicitly disclose but Wadhwa discloses generating a plurality of residues by processing a plurality of input records using a plurality of machine learning (ML) models; ([0076]; “each one of the trained prediction models generates each prediction based on a corresponding one of the plurality of data records. In some example embodiments, the model system 216 determines, for each one of the trained prediction models, which predictions of the prediction model were correct and which predictions of the prediction model were incorrect by comparing the corresponding prediction for each data record of the validation dataset with the corresponding label for the data record”, the residues being, under a BRI, the result of comparing the prediction with a label for each data point for each ML/prediction model; and [0057]).
Sathe and Wadhwa are analogous art because both are concerned with model ensembling and machine learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in model ensembling and machine learning to combine the residues of Wadhwa with the method of Sathe to yield the predictable result of generating a plurality of residues by processing a plurality of input records using a plurality of machine learning (ML) models and identifying a plurality of data clusters by evaluating, using a clustering model, the plurality of input records and the plurality of residues. The motivation for doing so would be to select models using greedy search on validation metrics (Wadhwa; Abstract).
Sathe fails to explicitly disclose but Sohn discloses determining that a new input record corresponds to the first data cluster ([0072]; “Machine-learned model 300 may perform various types of clustering. For example, machine-learned model 300 can identify one or more previously-defined clusters to which the input data most likely corresponds. Machine-learned model 300 may identify one or more clusters within the input data”, which discloses, under a BRI, determining that a new input record corresponds to a type of cluster).
Sathe, Wadhwa, and Sohn are analogous art because all are concerned with model ensembling and machine learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in model ensembling and machine learning to combine the determining that an input corresponds to a cluster of Sohn with the ensemble processing of Sathe and Wadhwa to yield the predictable result of upon determining that a new input record corresponds to the first data cluster, processing the new input record using the first ensemble. The motivation for doing so would be to select models using greedy search on validation metrics (Wadhwa; Abstract).

	Regarding claim 8, it is a computer-readable storage media claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

	Regarding claim 15, it is a computer-readable storage media claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

	Regarding claims 2, 9, and 16, the rejection of claims 1, 8, and 15 are incorporated and Sathe fails to explicitly disclose but Wadhwa discloses generating a first prediction by evaluating the first input record using a first ML model of the plurality of ML models; determining a first residue by comparing the first prediction with a first label for the first input record;  generating a second prediction by evaluating the first input record using a second ML model of the plurality of ML models; and determining a second residue by comparing the second prediction with the first label (0076]; “each one of the trained prediction models generates each prediction based on a corresponding one of the plurality of data records. In some example embodiments, the model system 216 determines, for each one of the trained prediction models, which predictions of the prediction model were correct and which predictions of the prediction model were incorrect by comparing the corresponding prediction for each data record of the validation dataset with the corresponding label for the data record”, the residues being, under a BRI, the result of comparing the prediction with a label for each data point for each ML/prediction model; and [0057]).
The motivation to combine Sathe and Wadhwa is the same as discussed above with respect to claim 1.

Regarding claims 3, 10, and 17, the rejection of claims 1, 8, and 15 are incorporated and Sathe fails to explicitly disclose but Wadhwa discloses sorting the plurality of ML models based on their performance with respect to the first data cluster; ([0076-0077]; the ML models are evaluated or sorted based on their prediction performance with respect to a data cluster or validation dataset, the sorting resulting in selecting a model with a best performance and including this model in an ensemble of models)
selecting a first ML model of the plurality of ML models, based on determining that the first ML model provides a highest performance of the plurality of ML models; ([0077]; “At operation 530, the model system 216 selects a first trained prediction model from the plurality of trained prediction models for inclusion in an ensemble model set based on a determination that the selected first trained prediction model has the best performance metric value amongst the plurality of trained prediction models”)
selecting a second ML model of the plurality of ML models, based on determining that the second ML model provides a second-highest performance of the plurality of ML models; and ([0081]; “At operation 570, the model system 216 selects an additional trained prediction model from the reduced plurality of trained prediction models for inclusion in the ensemble model set based on a determination that the selected additional trained prediction model has the best performance metric value amongst the reduced plurality of trained prediction models”, the second highest performance being less of a quality performance than the first model, but still higher performance than for the remaining models)
generating the first ensemble to include the first and second ML models ([0083]; “If it is determined at operation 575 that the improvement criteria is satisfied, then the model system 216 proceeds to operation 580, where the model system 216 adds the selected additional trained prediction model to the ensemble model set”).
Sathe and Wadhwa are analogous art because both are concerned with model ensembling and machine learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in model ensembling and machine learning to combine the model sorting and selecting of Wadhwa with the method of Sathe to yield the predictable result of sorting the plurality of ML models based on their performance with respect to the first data cluster; selecting a first ML model of the plurality of ML models, based on determining that the first ML model provides a highest performance of the plurality of ML models; selecting a second ML model of the plurality of ML models, based on determining that the second ML model provides a second-highest performance of the plurality of ML models; and generating the first ensemble to include the first and second ML models. The motivation for doing so would be to select models for inclusion in an ensemble model set using greedy search on validation metrics (Wadhwa; [0074]).

Regarding claims 4, 11, and 18, the rejection of claims 1, 3, 8, 9, 15, and 16 are incorporated and Sathe fails to explicitly disclose but Wadhwa discloses evaluating the first ensemble; and ([0082]; “At operation 575, the model system 216 determines whether an improvement criteria is satisfied. The improvement criteria may comprise any criteria that indicates that adding the selected additional model to the ensemble model set provides a minimum threshold amount of improvement on the current ensemble model set”)
upon determining that performance of the first ensemble is below a predefined threshold: ([0082]; “At operation 575, the model system 216 determines whether an improvement criteria is satisfied. The improvement criteria may comprise any criteria that indicates that adding the selected additional model to the ensemble model set provides a minimum threshold amount of improvement on the current ensemble model set”)
selecting a third ML model of the plurality of ML models, based on determining that the third ML model provides a third-highest performance of the plurality of ML models; and ([0083]; “If it is determined at operation 575 that the improvement criteria is satisfied, then the model system 216 proceeds to operation 580, where the model system 216 adds the selected additional trained prediction model to the ensemble model set and removes the selected additional trained prediction model from the reduced plurality of trained prediction models based on the selection of the additional trained prediction model”)
generating the first ensemble to include the first, second, and third ML models ([0083]; “If it is determined at operation 575 that the improvement criteria is satisfied, then the model system 216 proceeds to operation 580, where the model system 216 adds the selected additional trained prediction model to the ensemble model set”).
The motivation to combine Sathe and Wadhwa is the same as discussed above with respect to claim 3.

Regarding claims 7, 14, and 20, the rejection of claims 1, 8, and 15 are incorporated and Sathe fails to explicitly disclose but Wadhwa discloses evaluating the new input record using the clustering model (([0072]; “Machine-learned model 300 may perform various types of clustering. For example, machine-learned model 300 can identify one or more previously-defined clusters to which the input data most likely corresponds. Machine-learned model 300 may identify one or more clusters within the input data”, which discloses, under a BRI, determining that a new input record corresponds to a type of cluster, and this is done using a clustering or ML model).
The motivation to combine Sathe, Wadhwa, and Sohn is the same as discussed above with respect to claim 1.

Claims 5, 6, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being obvious over Sathe  in view of Wadhwa and Sohn and further in view of Seow et al. (US 20160171096 A1, hereinafter “Seow”).

Regarding claims 5 and 12, the rejection of claims 1 and 8 are incorporated and Sathe fails to explicitly disclose but Seow discloses evaluating the input records belonging to the first data cluster to generate an importance score of one or more data fields with respect to the first data cluster ([0035]; “Further, each cluster may be associated with a statistical significance score. The statistical significance for a given cluster increases as more data is received which maps to that cluster”; and [0068]; “In such a case, the mapper component 218 can output a symbol associated with the cluster when subsequently observed. In one embodiment, the mapper component 218 may score the statistical significance based on an amount of observations of feature values mapping to a given cluster”; and [0072]; and Claim 4).
Sathe, Wadhwa, Sohn, and Seow are analogous art because all are concerned with machine learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the importance score of Seow with the method of Sathe, Wadhwa, and Sohn to yield the predictable result of evaluating the input records belonging to the first data cluster to generate an importance score of one or more data fields with respect to the first data cluster. The motivation for doing so would be to score the statistical significance based on an amount of observations of feature values mapping to a given cluster (Seow; [0068]).

Regarding claims 6 and 13, the rejection of claims 1, 5, 8, and 12 are incorporated and Sathe fails to explicitly disclose but Seow discloses determining, for each of a plurality of data fields, a distribution of values in the plurality of input records; and determining, for a first data field of the plurality of data fields, a distribution of values with respect to the first data cluster; and generating an importance score for the first data field based on a difference between the distribution of values with respect to the first data cluster and the distribution of values in the plurality of input records. ([0035]; “Further, each cluster may be associated with a statistical significance score. The statistical significance for a given cluster increases as more data is received which maps to that cluster”; and [0068]; “In such a case, the mapper component 218 can output a symbol associated with the cluster when subsequently observed. In one embodiment, the mapper component 218 may score the statistical significance based on an amount of observations of feature values mapping to a given cluster FIG. 5 illustrates an example cluster distribution, according to one embodiment. Illustratively, the cluster distribution includes a cluster A and a cluster B along a 0 to 1 value range (inclusive). Cluster A represents a distribution of values relatively closer to 0, while cluster B represents a distribution of values relatively closer to 1. Each cluster includes a mean value, represented by the lines 505.sub.1-2. Further, each cluster includes a number of values represented by the lines 510.sub.1-2, each of which represent a value separate standard deviations from the mean”; and [0072]; and Claim 4).
The motivation to combine Sathe, Wadhwa, Sohn, and Seow is the same as discussed above with respect to claim 5.

Regarding claim 19, the rejection of claim 15 is incorporated and Sathe fails to explicitly disclose but Seow discloses evaluating the input records belonging to the first data cluster to generate an importance score of one or more data fields with respect to the first data cluster, wherein generating the importance score of one or more indicative fields comprises: determining, for each of a plurality of data fields, a distribution of values in the plurality of input records; and determining, for a first data field of the plurality of data fields, a distribution of values with respect to the first data cluster; and generating an importance score for the first data field based on a difference between the distribution of values with respect to the first data cluster and the distribution of values in the plurality of input records. ([0035]; “Further, each cluster may be associated with a statistical significance score. The statistical significance for a given cluster increases as more data is received which maps to that cluster”; and [0068]; “In such a case, the mapper component 218 can output a symbol associated with the cluster when subsequently observed. In one embodiment, the mapper component 218 may score the statistical significance based on an amount of observations of feature values mapping to a given cluster FIG. 5 illustrates an example cluster distribution, according to one embodiment. Illustratively, the cluster distribution includes a cluster A and a cluster B along a 0 to 1 value range (inclusive). Cluster A represents a distribution of values relatively closer to 0, while cluster B represents a distribution of values relatively closer to 1. Each cluster includes a mean value, represented by the lines 505.sub.1-2. Further, each cluster includes a number of values represented by the lines 510.sub.1-2, each of which represent a value separate standard deviations from the mean”; and [0072]; and Claim 4).
The motivation to combine Sathe, Wadhwa, Sohn, and Seow is the same as discussed above with respect to claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127